Citation Nr: 1434039	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for tinnitus (10 percent), bilateral hearing loss (10 percent), PTSD (30 percent), and TBI (noncompensable).  The effective date for each award was July 16, 2010.  In May 2013, the RO increased the TBI evaluation to 10 percent, effective July 16, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issue of entitlement to a higher rating for tinnitus is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's hearing loss has been manifested by hearing impairment corresponding to auditory acuity of Level II in the right ear and Level V in the left ear.

2.  The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but is not manifested by occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's TBI symptoms do not satisfy the criteria for impairment greater than level 1 in any facet; his subjective symptoms include intermittent dizziness, daily mild to moderate headaches, and hypersensitivity to sound, and hypersensitivity to light.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2013).

2.  The criteria for an evaluation in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.130, DC 9411 (2013).

3.  The criteria for an evaluation in excess of 10 percent for service-connected TBI have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.124a, DC 8045 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with claims for initial compensable ratings for service-connected disabilities, because service connection has been granted, those claims are substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disabilities.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, VA has complied with its duty to assist the Veteran in the development of his claims.  The RO obtained VA treatment records.  In August 2010, the RO requested copies of medical records from the Social Security Administration (SSA).  Later that month, the SSA indicated that the records were unavailable and had been destroyed.  After a review of the claims file, the Board concludes that all known and available records relevant to the issues on appeal have been obtained and associated with the claims file.  Indeed, the Veteran has not contended otherwise.

VA examinations with respect to the issues on appeal were obtained in January 2013 (PTSD and TBI) and February 2013 (hearing loss).  

The Veteran and his representative contend that the VA opinions are inadequate.  The Veteran maintains that the VA examiners did not examine him thoroughly (see August 2010 Notice of Disagreement (NOD) and June 2013 VA Form 9), while his representative maintains that much of the January 2013 VA TBI disability benefits questionnaire (DBQ) is incomplete. 

The VA examinations and opinions obtained in this case are adequate, as they were predicated on a review of medical records in the claims file and the Veteran's statements.  See 38 C.F.R. § 3.326 (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The examiners described current manifestations of the service-connected disabilities in detail and made all findings necessary to apply the evaluation criteria.  Importantly, the Board may presume that VA medical staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Accordingly, the Board finds the January and February 2013 VA opinions to be sufficient for appellate review.

II.  Higher Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  

Hearing Loss

In March 2013, the RO granted service connection for bilateral hearing loss and assigned a 10 percent evaluation, effective July 16, 2010.  

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  

A February 2013 VA audiological examination report shows no functional impairment of the Veteran's hearing loss.  He denied any impact on the ordinary conditions of daily life, including the ability to work.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
60
60
LEFT
30
30
70
80
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 in the left ear.  The diagnosis was bilateral sensorineural hearing loss from 500 to 4000 Hz.   

Applying the February 2013 findings to Tables VI and VIA shows that Table VIA provides for a higher numeral of Level V in the left ear.  Table VI provides for a numeral of Level II for the Veteran's right ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  Accordingly, a higher evaluation for the Veteran's service-connected bilateral hearing loss is not warranted.

There is no indication that the Veteran's level of hearing loss impairment has been unstable at any time during the appeal period, and no evidence is of record to indicate a different result.  Therefore, any application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) held that an audiological evaluation should consider the effect of a veteran's hearing loss disability on his occupational functioning and daily activities.   However, the Court also noted that, even if an audiologist's description of the functional effects of a veteran's hearing loss disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

The February 2013 report contains only a conclusory statement that the Veteran's hearing disability did not impact the ordinary conditions of daily life.  However, the examiner reviewed the Veteran's claims file, which is devoid of any lay statements with respect to the Veteran's hearing.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and application of the criteria in this case does not lead to the award of higher rating.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved; a higher rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran's service-connected PTSD has been rated under DC 9411, which is part of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted where there is flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational a and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

Historically, the Veteran apparently suffered a head injury while stationed in Korea when an explosion wave knocked him into a bunker wall.  He was diagnosed with PTSD and TBI by the February 2013 VA examiners. 

The February 2013 VA PTSD examination report shows that the Veteran was married from 1956 until 2012 when his wife died.  He had close relationships with his two daughters and seven grandchildren.  He retired in 1986 and spent his free time visiting friends, going to coffee shops, and doing small jobs/favors for others.  He enjoyed crossword puzzles and logic games.  The Veteran complained of difficulty staying asleep.  He occasionally had thoughts of his stressors and became sad/depressed.  He became extremely distressed when he visited the Korean War monument and became tearful upon speaking of this incident.  He reported avoidance, detachment, restricted range of affect, hypervigilance, and mild memory loss.  There was no evidence of suicidal or homicidal ideation.  The examiner assigned a global assessment of function (GAF) score of 65.  He noted that there was mild functional impairment as a result of PTSD symptoms and that the Veteran apparently had avoided increased psychiatric illness/impairment by intense focus and preoccupation with work.

After having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 30 percent.  The Veteran's main symptoms are chronic sleep impairment, intrusive thoughts, mild memory impairment, hypervigilance, exaggerated startle response, and avoidance.  The evidence of record does not indicate that the Veteran was unable to establish or maintain effective relationships, as he lived with his wife until her death in 2012 and had close relationships with several family members.  He retired in 1986, but is able to function on a daily basis with no difficulty.  No significant memory impairments have been demonstrated.  The February 2013 VA examiner apparently found that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  

Moreover, the Veteran's GAF score of 65 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved; a higher rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TBI

In February 2013, the RO granted service connection for TBI and assigned a noncompensable evaluation, effective July 16, 2010, under 38 C.F.R. § 4.124a, DC 8045.  In May 2013, the RO increased the evaluation to 10 percent, effective July 16, 2010.

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning:  cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. 
§ 4.124a, DC 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.

Emotional/behavioral problems that are determined to be residuals of TBI are evaluated separately under 38 C.F.R. § 4.130 (Schedule of Ratings for Mental Disorders) when there is a diagnosis of a mental disorder.  The Board finds that the Veteran's emotional/behavior dysfunction resulting from TBI is already addressed as part of the rating discussed above for PTSD, and rating any such dysfunction separately would result in pyramiding.  As a result, the Board will not consider emotional/behavioral dysfunction when evaluating the Veteran's TBI.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet under the same table as cognitive impairment.  However, residuals with a distinct diagnosis may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the same table as cognitive impairment as well.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from zero to three, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," because any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage rating is assigned based on the level of the highest facet as follows:  zero equals a noncompensable rating; a one equates to a 10 percent; a two equates to a 40 percent; and a three equates to a 70 percent.  For example, a 70 percent rating is assigned if three is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, DC 8045 (2013).

Note (1) explains that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, only one rating is assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  Id., Note (1).

The symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id., Note (2). 

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id., Note (3). 

Finally, the terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id., Note (4).

The Veteran submitted to a February 2013 VA TBI examination.  He complained of tinnitus and headaches since sustaining a head injury during service.  He did not complain of any impairment with memory, attention, concentration, or executive functions.  Judgment was normal.  Social interaction was routinely appropriate, although the Veteran became "teary" during the interview.  He was fully oriented.  
Motor activity was normal.  Visual spatial orientation was also normal.  The examiner noted subjective symptoms of intermittent dizziness, daily mild to moderate headaches, insomnia, hypersensitivity to sound, and hypersensitivity to light.  He noted that these symptoms mildly interfered with work.  No neurobehavioral effects were noted.  Communication and consciousness were normal.

After reviewing the lay and medical evidence of record, the Board finds that the evidence does not warrant a disability rating in excess of 10 percent for the TBI.  

With regard to "other residuals of TBI not otherwise classified," the Veteran's judgment was noted to be normal by the January 2013 VA examiner.  Thus, the assignment of an impairment level of 0 is appropriate for judgment.  The VA examiner noted that social interaction was routinely appropriate, warranting an impairment level of 0.  The Veteran was fully oriented, so an impairment level of 0 is assigned for orientation.  Motor activity and spatial orientation were found to be normal, which warrant impairment levels of 0.  (Additionally, it should be pointed out that the Veteran is already in receipt of a 30 percent rating for psychiatric/emotional disability, the criteria for which already contemplate such problems.)

With regard to physical dysfunction, the Veteran is currently service connected for tinnitus and hearing loss.  The evidence does not demonstrate altered sense of smell, motor and sensory dysfunction, gait or balance problems, visual impairment, seizures, speech or other communication difficulties, dysarthria, neurogenic bladder, neurogenic bowel, cranial nerve dysfunctions, autonomic nerve dysfunctions, or endocrine dysfunctions associated with the TBI.  Based on the medical evidence of record, the Board can find no other physical disability resulting from the Veteran's TBI that requires a separate compensable rating under the appropriate diagnostic code.

With regard to cognitive impairment, the January 2013 VA TBI examination clarified that the Veteran was normal in this regard.  While the Veteran reported mild memory loss to the January 2013 VA PTSD examiner, that symptom was attributed to the service-connected PTSD.  Thus, an impairment level of "0" is warranted for cognitive impairment.

The Veteran's subjective symptoms potentially attributable to the TBI include daily headaches, intermittent dizziness, insomnia, and hypersensitivity to light and sound.  VA treatment records show that the Veteran reported a dizzy spell in November 2010.  VA treatment records do not reflect ongoing treatment for headaches.  Thus, the Board finds that these subjective symptoms are mild in severity.  While the Veteran has reported insomnia, the January 2013 VA PTSD examiner related this symptom to the Veteran's PTSD.  Thus, a level of impairment of 1 is warranted for physical dysfunction.  A higher level of impairment is not warranted as three or more subjective symptoms having a moderate effect are not shown.  

The Veteran has consistently been able to communicate and comprehend spoken and written language, so an impairment level of 0 is assigned for communication.  Finally, the evidence does not demonstrate a persistently altered state of consciousness, minimally responsive state, or coma, so no score is assigned for this symptom. 

In sum, none of the facets listed in the table are evaluated as "total," and the weight of the evidence demonstrates that the highest level of impairment of any given facet is 1.  Thus, the TBI rating cannot be staged because this represents the greatest level of functional impairment attributable to the condition.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Therefore, under 38 C.F.R. § 4.124a, an evaluation higher than the 10 percent already assigned is not warranted.  See 38 C.F.R. § 4.124a, DC 8045 (2013).  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved; a higher rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Other Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the adjudicator refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

In regard to the first step of Thun, the Veteran's TBI is manifested by intermittent dizziness, daily mild to moderate headaches, and hypersensitivity to sound and light, which satisfy the criteria for impairment level 1 for subjective symptoms.  There is no evidence of the criteria for impairment of level 2 or greater in any facet.  The Veteran's PTSD is manifested by chronic sleep impairment, intrusive thoughts, diminished interest in activities, mild memory impairment, hypervigilance, exaggerated startle response, and avoidance.  The February 2013 VA examiner noted that the Veteran's hearing loss did not have an effect on his ability to work or usual daily activities.  The Veteran has not described any unusual features associated with his service-connected PTSD, TBI, or hearing loss, other than a vague assertion that his life was negatively impacted by his combat trauma.  See January 2013 VA PTSD Examination Report.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are specifically contemplated by the disability ratings assigned for his service-connected disabilities.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.

Entitlement to an initial evaluation higher than 10 percent for residuals of TBI is denied.


REMAND

In a March 2013 rating decision, the RO granted service connection for tinnitus (10 percent from July 16, 2010).  In an August 2013 VA Form 21-4138, the Veteran indicated that he was appealing all service-connected injuries, to include tinnitus.
 
The Board construes the August 2013 correspondence as a timely notice of disagreement (NOD) with the March 2013 rating decision.  Thus, the originating agency is required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be sent an SOC on the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus.  If, and only if, the Veteran submits a timely substantive appeal with respect to this claim, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


